Citation Nr: 0722680	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of service for basic eligibility 
for Department of Veterans Affairs benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant claims that he had active military service in 
the United States Armed Forces.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in August 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In May 2007, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  


FINDING OF FACT

There is no documentation to show that the appellant 
possesses the requisite service to qualify for VA benefits; 
and the National Personnel Records Center and National 
Archives and Records Administration have been unable to 
verify the appellant's active military service in the United 
States Armed Forces.  


CONCLUSION OF LAW

The service requirements for basic eligibility for VA 
benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 1110, 
1131, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

When the law and not the evidence is dispositive of the 
claim, VCAA is not applicable.  Mason v. Principi, 16 Vet. 
App. 129 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war).  

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The appellant was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in May 2007.  The RO has repeatedly attempted to 
verify service from the appropriate service department and 
has repeatedly requested additional information from the 
appellant, such as in letters of September 2003 and July 
2004, so that it can verify his service.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

To establish basic eligibility for VA pension and disability 
compensation benefits, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 
101(2), (24), 1521(j), 1110, 1110; 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  

Under that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits.  Those regulations require 
that service (and veterans' status) be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification by the service department.  
VA may accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available) and 38 C.F.R. § 
3.203(c) (requiring service department verification of 
service where documentation is not available).  

Analysis

The appellant seeks VA benefits, and to that end he has 
submitted applications for nonservice-connected pension and 
disability compensation.  The RO has denied the appellant's 
claims on the basis that there is no documentation of 
verified service.  Thus, the central issue in this case is 
whether the appellant has recognized service for eligibility 
for VA benefits.

The appellant has indicated in numerous statements that he 
does not have any service department documentation, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, to show that he served in the United States Armed 
Forces.  Moreover, after notified of the need for more 
specific service information to aid the RO in the search for 
service documentation, he has provided little information 
concerning the dates of service and his military unit, to 
permit VA to verify his service through the service 
department.  In statements and testimony, the appellant 
asserted that he has memory problems stemming from injuries 
sustained from a head wound after service.  He has also 
stated that he had a fire at his residence and lost his 
records.  In any case, he consistently maintains that he 
served in the Air Force from about the early 1970s to the 
early 1990s, when he retired.  He also asserts that he 
attained the rank of a general and flew airplanes.  With such 
meager information, the RO attempted to verify his service 
through the service department.  

The RO has repeatedly requested verification of the 
appellant's service from the National Personnel Records 
Center, as well as once from the National Archives and 
Records Administration.  The National Personnel Records 
Center reported that there was no record of the appellant's 
service in the United States Armed Forces given the 
information that was provided, as noted in responses received 
in August 2003 (Air Force), September 2003 (Army and Air 
Force), January 2004 (Army), June 2004 (Army), and August 
2004 (Air Force).  On a record received in September 2003, 
the National Archives and Records Administration reported 
that there was no record found for the appellant.  

The RO also sought a copy of the appellant's paperwork that 
was used for service verification when the Dallas VA Medical 
Center (VAMC) enrolled him in the VA health care system; 
however, the VAMC did not have a copy of the appellant's DD 
Form 214 or any other paperwork to show what was used as 
service verification for the appellant.  It is noted that a 
record from the VAMC, which identifies military service data 
of a patient, indicates that the appellant had service in the 
Army from 1966 to 1970.  For this reason, and despite the 
appellant's allegations of having served only in the Air 
Force, the RO's attempted to verify his military service, but 
to no avail.  

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the appellant has not produced any 
documentation verifying his military service and the service 
department has been unable to verify that the appellant had 
service in the United States Armed Forces.  For these 
reasons, the Board must conclude that the appellant does not 
have qualifying service that would confer upon him basic 
eligibility for VA benefits.  


ORDER

The appellant does not have the requisite service for basic 
eligibility for VA benefits, and the appeal is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


